Citation Nr: 1730924	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on extraschedular basis.


REPRESENTATION

Veteran represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction for the Veteran's claims was transferred to the RO in Pittsburgh, Pennsylvania prior to certification to the Board.

This matter was previously before the Board in November 2012, when the issues on appeal were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012, the Board remanded the Veteran's service-connection claim for tinnitus to the AOJ so efforts could be made to obtain a 2004 VA fee-basis audiology consult.  See 38 C.F.R. § 3.159(c)(2) (2016) (indicating records in custody of a federal department or agency include records from non-VA facilities providing examination or treatment at VA expense).  The record indicates the AOJ sent two requests to Hear USA in Port Charlotte, Florida, but did not receive a response.  The Board notes efforts to obtain records in custody of a federal department or agency must continue until it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  The AOJ has not made a formal determination that the records sought do not exist or that further efforts to obtain those records would be futile.  Additionally, the Board takes judicial notice of the fact that the address to which the AOJ sent the records request appears incomplete, as publicly available records for Hear USA in Port Charlotte show the address includes a suite number that was not listed in the prior mailings.  Efforts could also be made to contact the provider by phone if efforts by mail are unsuccessful in so much as the Veteran provided the phone number for the provider.

The Board also finds there is sufficient evidence to trigger VA's duty to provide an examination regarding the service connection claim for tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Tinnitus is a disability capable of lay observation and has recently been held to constitute a chronic disease for purposes of VA presumptive regulations.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015); see also 38 C.F.R. § 3.307(a)(3) (2016) (indicating service connection for a chronic disease may be warranted on a presumptive basis if the disability manifest to a compensable degree within one year of separation from service).  The recent interpretation of 38 C.F.R. § 3.309(a) as it relates to tinnitus provides a new basis for entitlement and requires a more in-depth analysis than when the Veteran's claim was previously before the Board in November 2012.  The record does not include a complete factual history of the claimed disability, which frustrates review under the appropriate regulations.

The issue of entitlement to TDIU on an extra-schedular basis is inextricably intertwined with the issue of service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the record does not include any evidence relating to the effects of the Veteran's service-connected disabilities on his ability to function in an occupational environment in the past eight years.  The most recent evidence regarding his occupational functioning indicates the service-connected residuals of a right femur fracture and the associated scoliosis of the lumbar spine are progressive in nature and expected to get worse over time.  The Board finds contemporaneous evidence regarding the effects of the Veteran's service-connected disabilities on his ability to function in an occupational environment is necessary as past evidence, to include records from the Social Security Administration (SSA), indicates nonservice-connected chronic obstructive pulmonary disease (COPD) played a role in the cessation of his employment activities.  To the extent that the Director (Compensation Service) has previously reviewed the claim, the Board notes it is not bound by the Director's decision.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board is required to review the entirety of the Director's decision de novo and ensure it is based on a complete and accurate record, which does not appear to have occurred in this case.  See Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Renew efforts to obtain the 2004 VA fee-basis audiology consult.  Efforts to obtain this record must continue until it is determined it is unavailable or that further efforts to obtain it would be futile.  If this record cannot be obtained, a formal finding of unavailability must be made with the Veteran being notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the Veteran to identify any outstanding treatment records that are potentially relevant to the issues on appeal and provide assistance in an obtaining any such records identified in accordance with 38 C.F.R. § 3.159.

3.  Schedule the Veteran for a VA examination to obtain an opinion addressing whether he has tinnitus that is at least as likely as not (50 percent probability or greater) the result of in-service disease or injury, to include his reports of acoustic trauma as a cook for an air defense artillery unit and as a club manager during service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  In this regard, the examiner is asked to solicit a history from the Veteran regarding the date and circumstance of the onset of tinnitus and explicitly include this in the examination report.

The examination report must include a complete rationale for the opinion provided.

3.  Schedule the Veteran for an examination (or examinations if necessary) to assess the effects of his service-connected disabilities on his employability, in light of his past educational and occupational experience.  The examiner is asked to comment on the Veteran's ability to function in an occupational environment and describe the functional impairment caused solely by his service-connected disabilities.  The examiner should, for instance, describe the specific limitations and restrictions imposed by his service-connected disabilities on activities related to employment in food service management, to include, but not limited to, sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The examiner is also asked to address whether it is possible to separate the effects of nonservice-connected disabilities, most notably COPD, from service-connected disabilities with regard to the Veteran's ability to function effectively in an occupational environment.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

4.  After the development noted above is completed, refer the issue of entitlement to TDIU to the Director, Compensation Service, for readjudication in accordance with 38 C.F.R. § 4.16(b).

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

